 


109 HRES 406 IH: Recognizing the 60th anniversary of the first official meeting between soldiers of the United States Army and soldiers of the Soviet Army at Torgau, Germany, and commending the excellent service of the 69th Infantry Division of the United States Army during World War II.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 406 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. English of Pennsylvania submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Recognizing the 60th anniversary of the first official meeting between soldiers of the United States Army and soldiers of the Soviet Army at Torgau, Germany, and commending the excellent service of the 69th Infantry Division of the United States Army during World War II. 
 
Whereas World War II was fought in Europe, Asia, and Africa from 1939 to 1945, and involved, among others, the Allied armies of the United States and the Soviet Union in conflict with the Axis Powers of Nazi Germany and Imperial Japan; 
Whereas the defeat of Nazi Germany was critical to the spread of world peace, human rights, and democracy; 
Whereas members of the United States Armed Forces fought with great bravery across much of Western Europe, from the beaches of Normandy, France, to the center of Nazi power in Germany; 
Whereas the Soviet Armed Forces fought with great bravery across much of Russia and Eastern Europe, from Moscow to the center of Nazi power in Germany; 
Whereas the military defeat of Nazi Germany was contingent upon the ability of the Allied forces to advance upon Germany from both the Eastern and Western fronts in Europe; 
Whereas the first official meeting between these two Allied forces occurred when members of the 273rd Infantry Regiment of the 69th Infantry Division of the United States Army reached members of the 58th Guards Infantry Division of the Soviet Army on April 25, 1945, at Torgau, Germany; and 
Whereas surviving members of the 69th Infantry Division and its attached units will celebrate the 60th anniversary of their meeting with Soviet forces on August 27, 2005, during their 58th annual reunion in Louisville, Kentucky: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 60th anniversary of the first official meeting between soldiers of the United States Army and soldiers of the Soviet Army at Torgau, Germany, on April 25, 1945; and 
(2)commends the excellent service that the officers and enlisted members of the 69th Infantry Division of the United States Army provided during World War II. 
 
